United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
                 UNITED STATES COURT OF APPEALS
                          FIFTH CIRCUIT                      October 6, 2005

                                                         Charles R. Fulbruge III
                                                                 Clerk
                             05-30100
                         Summary Calendar


                    UNITED STATES OF AMERICA,

                                                Plaintiff-Appellee,

                              versus

                       ELLIS MOSES BARBER,
                                                Defendant-Appellant.


          Appeal from the United States District Court
              for the Western District of Louisiana
                         2:03-CR-20093-1


Before BARKSDALE, STEWART and CLEMENT, Circuit Judges.

PER CURIAM:*

     The Federal Public Defender appointed to represent Ellis Moses

Barber has moved for leave to withdraw and has filed a brief as

required by Anders v. California, 386 U.S. 738 (1967).     Barber has

filed a response claiming ineffective assistance of appellate

counsel; and challenging the factual basis supporting his guilty

plea and the district court’s application of the statutorily-

mandated minimum sentences.

     Our independent review of the brief, the record, and Barber’s

response discloses no nonfrivolous issue for appeal.      We decline


     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
on direct appeal to address Barber’s allegations of ineffective

assistance of counsel.    See United States v. Brewster, 137 F.3d
853, 859 (5th Cir.), cert. denied, 525 U.S. 908 (1998).

     Counsel’s motion for leave to withdraw is GRANTED. Counsel is

excused from further responsibilities in this case, and the appeal

is DISMISSED.   See 5TH CIR. R. 42.2.




                                 2